EXHIBIT 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made as of June 4,
2015 by and between JAMES A. HUGHES, an individual residing at 4 Lance Road,
Lebanon, New Jersey 08833 (“Executive”), UNITY BANK, a New Jersey state bank
with its principal place of business located at 64 Old Highway 22, Clinton, New
Jersey 08809 (the “Bank”), UNITY BANCORP, INC., a New Jersey corporation and
holding company of the Bank with its principal place
of  business  located  at  64  Old  Highway  22,  Clinton, New Jersey 08809
(“Unity”) (Bank and Unity collectively, “Employer”).

 

WHEREAS, the Executive and the Employer have entered into that certain
Employment Agreement, made as of March 23, 2004, as amended pursuant to the
First Amendment to the Employment Agreement made as of May 26, 2005, and further
amended and modified pursuant to the Waiver Agreement, dated March 19, 2009.

 

WHEREAS, Executive and Employer desire for Executive to continue his employment
with the Employer and desire that this Agreement govern the terms and conditions
of Executive's employment.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:

 

1.Employment.

 

Employer hereby agrees to employ the Executive, and the Executive hereby accepts
such employment, upon the terms and conditions set forth herein.

 

2.Position and Duties.

 

The Executive shall be employed as President and Chief Executive Officer of the
Employer, to perform such services in that capacity as are usual and customary
for comparable institutions and as shall from time to time be established by the
Board of Directors of the Employer.

 

3.Cash Compensation.

 

Employer shall pay to the Executive compensation for his services as follows:

 

(a)Base Salary. The Executive shall be entitled to receive an annual base salary
(the “Base Salary”) of $312,000, which shall be payable in installments in
accordance with Employer's usual payroll method. Annually thereafter, on or
prior to the anniversary date of this Agreement, the Board of Directors shall
review the Executive's performance, the financial status of the Employer and
such other factors as the Board of Directors or a committee thereof shall deem
appropriate, and may, but shall not be obligated to, adjust the Base Salary
accordingly.

 

--------------------------------------------------------------------------------

 

(b)Bonus. The Executive shall receive such additional discretionary bonuses as
the Board of Directors of Employer or a committee thereof may, from time to
time, authorize to be paid to him during the term of his employment.

 

4.Other Benefits.

 

(a)Fringe Benefits. Executive shall be entitled to participate in such benefit
programs as are made available generally to employees of Employer.

 

(b)Stock Options. Executive shall be entitled to participate in such stock
option or stock bonus plans as the Board of Directors or a committee thereof
may, in its discretion, determine.

 

(c)Supplemental Executive Retirement Plan. The Employer may establish a
supplemental executive retirement plan for the benefit of the Executive, which
may be amended, modified or terminated at any time by the Employer in its sole
discretion.

 

5.Term.

 

The term of this Agreement shall be three (3) years, commencing upon the date
hereof and continuing until the third anniversary hereof; provided, however,
that on a daily basis, one additional day shall be added to the term of this
Agreement, so that the remaining term shall always be three (3) years, unless
either the Executive or Employer shall have provided the other with written
notice of its intention to cease extending the term of this Agreement.
Notwithstanding the preceding sentence or any other provision of this Agreement,
the terms of this Agreement shall immediately end upon: (i) the Bank or Unity
entering into a Memorandum of Understanding with the Federal Deposit Insurance
Corporation (“FDIC”) or the New Jersey Department of Banking and Insurance
(“NJDBI”); (ii) a cease-and-desist order being issued with respect to the Bank
or Unity by the FDIC or the NJDBI; or (iii) the receipt by either the Bank or
Unity of any notice under Federal or state law, which in any way restricts the
payment of any amount or benefits which may become due under this Agreement. It
is hereby understood and agreed that, upon the occurrence of any of the events
described in the foregoing clauses (i), (ii) or (iii), this Agreement shall be
deemed terminated and the Employer shall have no further obligation to pay any
amounts to the Executive or provide any further benefits to the Executive.

 

6.Termination.

 

Executive may be terminated at any time, without prejudice to Executive’s right
to compensation or benefits as provided herein or pursuant to any other benefit
plan or policy of Employer. Executive’s rights upon a termination shall be as
follows:

 

(a)Cause. Employer may, at any time terminate Executive for “cause.” Upon such a
termination, Executive shall be entitled to no further compensation or
employment related benefits from and after the date of such termination, except
for the payment of accrued and unpaid compensation through the date of such
termination and except for the provision of any statutorily required benefits.
As used in this Agreement, the term “cause” shall mean the an act of fraud,
embezzlement or theft by the Executive, Executive’s willful misconduct,
inappropriate or unprofessional behavior, which brings material harm to the
Employer (as determined by the





2

 

--------------------------------------------------------------------------------

 



Employer), breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar minor offenses which do not
adversely effect Employer's reputation or standing in the community) or a
material breach of any provision of this Agreement. For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interest of the Employer.

 

(b)Termination Without Cause. Upon a termination of Executive's employment by
Employer without “cause,” Executive shall be entitled to receive a payment equal
to eighteen

(18) months of his then current Base Salary. Such amount shall be paid in
periodic payments, over eighteen (18) months in the same manner in which the
Executive's Base Salary was paid through the time of such termination. Employer
shall continue to provide the Executive with hospital, health, medical and life
insurance benefits, which the Executive was receiving at the time of such
termination for the period that Executive continues to receive periodic payments
as described in this paragraph (b). Executive shall also be entitled to payments
for periods or partial periods that occurred prior to the date of termination
and for which the Executive has not yet been paid.

 

The Executive shall have no duty to mitigate damages in connection with his
termination by Employer without “cause.” It is understood and agreed that,
notwithstanding any provisions of this paragraph (b) and in the event the
Executive obtains new employment during any period that the Employer is
obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder.

 

(c)Resignation With Cause. Executive shall have the right to resign his
employment with Employer at any time hereunder, providing notice as required by
the Employer's employment related policies then in effect. In the event such a
resignation is for “good cause” (as defined below), such resignation shall be
deemed a termination without “cause” under paragraph (b) hereof, and Executive
shall, solely in the event the Executive delivers a written resignation for
“good cause” to the Employer within 15 days of the occurrence of either of the
events described in subparagraphs (i) and (ii) of this paragraph (c), be
entitled to receive all such amounts and benefits as are provided for under such
paragraph (b) above.

 

For purposes of this provision, the term “good cause” shall mean any of the
following:

 

(i)A  material  reduction  in  Executive's  duties,  responsibilities,  title  or
employment status from its level as of the date hereof; or

 

(ii)Any reduction in Executive's Base Salary.





3

 

--------------------------------------------------------------------------------

 



(d)Death or Disability. This Agreement shall terminate upon Executive's death or
his disability, as defined herein. Upon Executive's death or his disability, the
obligation of Employer hereunder to pay Executive the compensation called for
under Section 3 hereof shall terminate, and Employer's only obligation shall be
to pay Executive any and all benefits to which Executive was entitled at the
time of such death or disability under any benefit plans of Employer then in
place. For purposes of this Agreement, the term “disability” shall mean a good
faith determination by the Board of Directors of Unity that Executive is unable
to substantially perform his material duties as prescribed in this Agreement due
to his incapacity or disability, physical or mental, for a period of six (6)
consecutive months.

 

7.Change in Control, Significant Acquisition.

 

(a)For purposes of this Agreement, a “Change in Control” shall mean:

 

(i)a reorganization, merger, consolidation or sale of all or substantially all
of the assets of Unity or a similar transaction in which Unity is either not the
resulting entity or a “beneficial owner” (as defined in Rule 13-d under the
Securities Exchange Act of 1934 (the “Exchange Act”), directly or indirectly, of
securities of Unity representing 35% or more of Unity's outstanding securities
ordinarily having the right to vote at the election of directors; or

 

(ii)individuals who constitute the Incumbent Board (as herein defined) of Unity
cease for any reason to constitute a majority thereof; or

 

(iii)the occurrence of an event of a nature that would be required to  be
reported in response to Item 1 of the Current Report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Exchange Act; or

 

(iv)Without limitation, a “change in control” shall be deemed to have occurred
at such time as any “person” (as the term is used in Section 13(d) and 14 (d) of
the Exchange Act) other than Unity or the trustees or any administrator of any
employee stock ownership plan and trust, or any other employee benefit plans
established by Employer from time-to-time is or becomes a “beneficial owner”
directly or indirectly, of securities of Unity representing 35% or more of
Unity's outstanding securities ordinarily having the right to vote at the
election of directors; or

 

(v)A proxy statement soliciting proxies from stockholders of Unity is
disseminated by someone other than the current management of Unity, seeking
stockholder approval of a plan of reorganization, merger or consolidation of
Unity or similar transaction with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan or
transaction are exchanged or converted into cash or property or securities not
issued by Unity; or

 

(vi)A tender offer is made for 35% or more of the voting securities of Unity and
shareholders owning beneficially or of record 35% or more of the outstanding
securities of Unity have tendered or offered to sell their shares pursuant to
such tender and such tendered shares have been accepted by the tender offeror.





4

 

--------------------------------------------------------------------------------

 



For these purposes, “Incumbent Board” means the Board of Directors of Unity on
the date hereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by members or stockholders was approved by the same nominating committee serving
under an, Incumbent Board, shall be considered as if he were a member of the
Incumbent Board.

 

(b)Upon the occurrence of a Change in Control and, in connection with such
Change in Control, if Executive's employment with Employer and/or its successors
is terminated within eighteen (18) months of such Change in Control, regardless
of whether such termination is by Employer or its successor, through Executive's
resignation of employment with Employer or its successor, or Executive's failure
to accept an offer of employment with any successor to Employer, Executive shall
be entitled to receive a payment equal to eighteen (18) months of the
Executive's then current Base Salary plus any cash bonus received by the
Executive for the Employer's preceding fiscal year. Such payment shall be made
to Executive in periodic payments, over eighteen (18) months, in the same manner
in which the Executive’s Base Salary was paid through the termination of
Executive’s employment. In addition to the foregoing, Executive shall, during
the eighteen (18) months following the termination of his employment, be
entitled to receive from Employer, or its successor, hospital, health, medical
and life insurance benefits on the terms and at the same cost to Executive as
Executive was receiving such benefits upon the date of termination of
Executive's employment. Notwithstanding the preceding sentence, in the event the
Executive obtains new employment during any period that the Employer is
obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder. It is hereby
understood and agreed that payments that may become due to the Executive under
this paragraph (b) shall be in lieu of, and not in addition to, any payments
Executive may be entitled to under paragraph (b) or (c) of Section 6 hereof.
Notwithstanding the forgoing, upon a Change in Control, Executive shall not have
the right to receive the payments provided for above due to the Executive's
resignation of employment with Employer or its successor (other than for cause
under paragraph (c) of Section 6 hereof) or Executive's failure to accept an
offer of employment with any successor to Employer if, following such
transaction, (i) a majority of the individuals constituting the Board of the
resulting entity are members of the Incumbent Board and (ii) a majority of the
“senior officer positions” of the resulting entity are held by individuals who
held “senior officer positions” with the Employer prior to such transaction.

 

For purposes hereof, the “senior officer positions” shall include such of the
following positions as are held by incumbents employed by the Employer prior to
any such transaction: the Chairman, Chief Executive Officer, President, Chief
Financial Officer, Chief Operating Officer, and Chief Administrative
Officer/Director of Sales.

 

(c)Upon the occurrence of a Change in Control, the vesting period for any stock
options or awards of Unity common stock previously granted to Executive shall
accelerate and become fully vested on the date of the Change in Control.





5

 

--------------------------------------------------------------------------------

 



(d)Upon the occurrence of a Change in Control, and in connection with such
Change in Control, if Executive accepts an offer of employment with any
successor to the Employer, and remains employed with such successor for eighteen
(18) months, Executive shall be entitled to a cash payment in an amount equal to
eighteen (18) months of Executive’s then current Base Salary in a lump sum
payable within thirty (30) days following the nineteenth month of the
consummation of such Change in Control. Such payment shall be in lieu of, and
not in addition to, any payments Executive may be entitled to under paragraph
(b) of this Section 7.

 

(e)For purposes of this Agreement, a “Significant Acquisition” shall mean an
acquisition of another entity by Unity (either by way of merger, purchase of
substantially all assets of such other entity or purchase of all outstanding
shares of securities of such other entity) pursuant to which: (i) Unity shall,
as all or part of the consideration for such acquisition, issue to the
shareholders of such other entity, such number of voting securities as shall
equal 25% or more of the then outstanding voting Unity securities (measured
prior to the consummated Significant Acquisition); and (ii) in the case of a
merger, Unity shall be the surviving entity.

 

(f)If Executive's employment with Employer is terminated within eighteen (18)
months of the consummation of a Significant Acquisition, regardless of whether
such termination is by Employer or through Executive's resignation of employment
with Employer, Executive shall be entitled to receive a payment equal to
eighteen (18) months of Executive's Base Salary plus any cash bonus received by
the Executive for the Employer's preceding fiscal year. The payment shall be
made to the Executive in periodic payments, over eighteen (18) months, in the
same manner in which the Executive’s Base Salary was paid through the
termination of Executive’s employment. In addition to the foregoing Executive
shall, during the eighteen (18) months following the termination of his
employment, be entitled to receive from Employer, hospital, health, medical and
life insurance benefits on the terms and at the same cost to Executive as
Executive was receiving such benefits upon the date of termination of
Executive's employment. Notwithstanding the preceding sentence, in the event the
Executive obtains new employment during any period that the Employer is
obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder. In the event
Executive becomes entitled to receive the amount due under this paragraph (f),
the unvested stock options or unvested awards of Unity common stock previously
granted to Executive shall accelerate and become fully vested on the date of
Executive's termination of employment. It is hereby understood and agreed that
payments that may become due to the Executive under this paragraph (f) shall be
in lieu of, and not in addition to, any payments Executive may be entitled to
under paragraph (b) or (c) of Section 6 of this Agreement.

 

(g) Notwithstanding anything contained in this Section 7 above, and except as
set forth in Section 8 of this Agreement, in the event all compensation to be
provided to Executive conditioned upon the occurrence of a Change in Control,
whether under this Agreement or in connection with any other agreement or
benefit plan of the Employer to which Executive is a party or in which he
participates, exceeds 2.99 times the Executive's Base Amount, as that term is
defined under Section 280G of the Internal Revenue Code and regulations of the
Internal Revenue Service promulgated thereunder, the total compensation to be
paid to the Executive





6

 

--------------------------------------------------------------------------------

 



shall be reduced to an amount that is $1.00 less than 2.99 times the Executive's
Base Amount. Executive shall have the right to determine which benefits to which
he would otherwise be entitled shall be reduced.

 

8.Competition   upon   Termination   Following   a   Change   in   Control   or   Significant Acquisition.

 

(a)Covenant Not to Solicit Employees. The Executive agrees not to solicit the
services of any officer or employee of the Employer for eighteen (18) months
after the Executive's employment termination following a Change in Control or
Significant Acquisition.

 

(b)Covenant Not to Compete. In the event that Executive’s employment is
terminated by the Employer for the reasons and within the time period set forth
in Section 7(b) above, and in exchange for Executive’s agreement to comply with
the restrictive covenants set forth in this Section 8, Employer shall pay to
Executive an amount equal to eighteen (18) months of his Base Salary determined
as of the date of such termination (the “Non-Compete Payment”). Such payment
shall be made to Executive in periodic payments, over eighteen (18) months, in
the same manner in which the Executive’s Base Salary was paid through the
termination of Executive’s employment. The parties agree that all, or a portion,
of the Non-Compete Payment may be classified as “reasonable compensation” for
purposes of Section 280G of the Code based on the determination of an
independent appraisal of the value of the covenants described in this Section 8.

 

(c)Executive covenants and agrees not to compete directly or indirectly with the
Employer for a period of eighteen (18) months after termination of his
employment. For purposes of this Section 8:

 

(i)the term “compete” means:

 

(1)providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

(2)assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

(3)inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive's employment termination to seek financial
products or services from another financial institution.

 

(ii)the words “directly or indirectly” mean:

 

(1)acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or





7

 

--------------------------------------------------------------------------------

 



(2)communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive's employment terminated.

 

(iii)the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive's employment
termination.

 

(iv)the term financial institution means any bank, savings association, or bank
or savings association holding company, trust company, credit union, or any
other institution, the business of which is engaging in activities that are
financial in nature or incidental to such financial activities as described in
Section 4(k) of the Bank Holding Company Act of 1956, other than the Employer or
any of its affiliated companies.

 

(v)“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive's employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

(vi)the term “person” means any individual or individuals, company, partnership,
fiduciary or association.

 

(vii)the term “territory” means the area within a 50-mile radius of any office
of the Employer at the date of the Executive's employment termination.

 

If any provision of this Section or any word, phrase, clause, sentence or other
portion thereof (including, without limitation, the geographical and temporal
restrictions contained therein) is held to be unenforceable or invalid for any
reason, the unenforceable or invalid provision or portion shall be modified or
deleted so that the provisions hereof, as modified, are legal and enforceable to
the fullest extent permitted under applicable law.

 

(d)Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive acknowledges and agrees
that the restrictions on his competitive activities under this Section 8 are
reasonable. The Executive further acknowledges and agrees that the Employer
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive's covenants in this
Section 8. Accordingly, the Executive agrees that the Employer's remedies for a
material breach or threatened breach of this Section 8 include but are not
limited to (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits due and payable to the Executive to the
extent permitted under applicable law, (y) forfeiture of any benefits under
Section 7 of this Agreement, and (z) a suit in equity by the Employer to enjoin
the Executive from the breach or threatened breach of such covenants. The
Executive hereby waives the claim or defense that an adequate remedy at law is
available to the





8

 

--------------------------------------------------------------------------------

 



 

Bank and Unity, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. Nothing herein shall be
construed to prohibit the Employer from pursuing any other or additional
remedies for the breach or threatened breach.

 

9.Miscellaneous.

 

(a)Governing Law. This Agreement shall be governed by and interpreted under the
substantive law of the State of New Jersey.

 

(b)Entire Agreement Amendment. This Agreement sets forth the entire
understanding of the parties with regard to the subject matter contained herein
and supersedes any and all prior agreements, arrangements or understandings
relating to the subject matter hereof, and may only be amended by written
agreement signed by both parties hereto or their duly authorized
representatives.

 

(c)Notices. Any and all notices, demands or requests required or permitted to be
given under this Agreement shall be given in writing and sent: (i) by registered
or certified U.S. mail; return receipt requested; (ii) by hand; (iii) by
overnight courier; or (iv) by telecopy addressed to the parties hereto at their
addresses set forth above or such other addresses as they may from time-to-time
designate by written notice, given in accordance with the terms of this
paragraph (c), together with copies thereof as follows:

 

In the case of the Executive, to the address set forth on the first page hereof
or to such other address as Executive shall provide in writing to the Employer
for the provisions of notice hereunder.

In the case of Employer, to the address set forth on the first page hereof, with
a copy to: Hinman, Howard & Kattell, LLP

Attn: Miriam R. Schindel, Esq.

106 Corporate Park Drive, Suite 317 White Plains, New York 10604 Telecopier No.
(914) 694-4510

 

Notice given as provided in this paragraph (c) shall be deemed effective: (i) on
the date hand delivered; (ii) on the first business day following the sending
thereof by overnight courier;

(iii) on the seventh calendar day (or, if it is not a business day, then the
next succeeding business day thereafter) after the depositing thereof into the
exclusive custody of the U.S. Postal Service; or (iv) on the date telecopied.

 

(d)Termination of Retention Agreement and Waiver Agreement. Upon the execution
of this Agreement, the Employment Agreement dated March 23, 2004, as amended
pursuant to the First Amendment to the Employment Agreement made as of May 26,
2005, and the Waiver Agreement dated March 19, 2009 shall be terminated and
voided and the rights of the parties hereto shall be determined by reference to
this Agreement.

 

(e)Legal Representation. The Executive hereby acknowledges that this Agreement
has been prepared by Hinman, Howard & Kattell, LLP as legal counsel for the Bank
and Unity



9

 

--------------------------------------------------------------------------------

 



 

and that the Executiveconsulted with his own independent legal counsel, Stevens
& Lee, regarding this Agreement prior to his execution of this Agreement.

 

(f)Assignability. Neither this Agreement nor the rights or obligations of
Executive hereunder may be assigned, whether by operation of law or otherwise.
This Agreement shall be binding upon the Employer, its successors and assignees.
The Bank and Unity shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank and Unity, to expressly and
unconditionally agree, in writing, to assume and discharge the obligations of
the Bank and Unity under this Agreement, in the same manner and to the same
extent that the Bank and Unity would be required to perform if no such
succession or assignment had taken place.

 

(g)Waiver. The waiver by Employer or the Executive of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent or other breach hereof.

 

(h)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

 

(i)Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision, only to the extent it is invalid or unenforceable, and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

 

(j)Section Headings. The headings contained in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

(k)Fees and Expenses. If any party to this Agreement institutes any action or
proceeding to enforce this Agreement, the prevailing party in such action or
proceeding shall be entitled to recover, from the non-prevailing party all legal
costs and expenses incurred by the prevailing party in such action, including,
but not limited to, reasonable attorney's fees and other reasonable legal costs
and expenses.

 

(l)Section 409A Compliance. If the Executive is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Agreement which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this paragraph (l) result in a delay of payments to the Executive, on the
first day any such payments may be made without incurring a penalty pursuant to
Section 409A (the “409A Payment Date”), the Employer shall begin to make such
payments as described in this paragraph (l), provided that any amounts that
would have been payable earlier but for application of this paragraph (l) shall
be paid on the 409A Payment Date.





10

 

--------------------------------------------------------------------------------

 



(m)Release. All payments and benefits under this Agreement shall be contingent
upon Executive executing a general release of claims in favor of Unity, it
subsidiaries and affiliates, and their respective officers, directors,
shareholders, partners, members, managers, agents or employees, and which must
be executed by the Executive no later than the twenty second (22nd) day after
the termination of Executive’s employment. Payments under this Agreement that
are contingent upon such release shall, subject to paragraph (l) above, commence
within eight (8) days after such release becomes effective; provided, however,
that if the Executive’s termination of employment occurs on or after November 15
of a calendar year, then severance payments shall, subject to the effectiveness
of such release and paragraph (l) above, commence on the first business day of
the following calendar year.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

ATTEST:

UNITY BANK

 

 

 

 

                                                                            

By      /s/  David Dallas
                                                                   

 

David Dallas

Chairman of the Board

 

 

 

 

ATTEST:

UNITY BANCORP, INC.

 

 

 

 

                                                                            

By    /s/ David Dallas
                                                                 
                                                                  

 

David Dallas

Chairman of the Board 

 

 

 

 

WITNESS:

EXECUTIVE

 

 

 

 

                                                                            

   /s/  James A. Hughes
                                                                          

 

James A. Hughes

 



11

 

--------------------------------------------------------------------------------